Citation Nr: 0941669	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Service connection for cause of death.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from January 1954 to December 
1957.  He died in May 1998.  The appellant is claiming 
benefits as his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2008, the Board issued a decision which denied 
service connection for cause of the Veteran's death.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2009 order, 
the Court granted the parties' Joint Motion to vacate and 
remand the Board's August 2008 decision.  Pursuant to the 
actions requested in the Joint Motion, the case was remanded 
to the Board for development and readjudication consistent 
with the directives contained therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

To establish service connection for cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  

The appellant's late husband died of metastatic cancer, which 
she claims he developed as a result of exposure to dioxin 
and/or other toxic chemicals during service.  She has stated 
that he was a member of an engineer battalion and that his 
military occupational specialty (MOS) was "dozer operator."  
She contends the Veteran's duties included moving rusty 55-
gallon drums of chemicals from location to location, and that 
the drums sometimes leaked and caused various skin and renal 
disorders.  She has also stated the Veteran told her that he 
was ordered to bulldoze large trenches for mass burials of 
Koreans, and that unknown chemicals were spread on the bodies 
before he closed the trenches.

The Veteran's service personnel records do show that his MOS 
was a combat engineer, but it is not clear that his duties 
typically involved exposure to dioxin or other toxic chemical 
or solvent exposure.  His service treatment records (STRs), 
however, do show that he was treated for an episode of 
urethritis in August 1954.  In February 1955, he was 
hospitalized for observation for pyelonephritis, but no 
disease was found.  In December 1955, he was evaluated for 
symptoms associated with acute cystitis.  A urine examination 
showed some white blood cells (WBC) and red blood cells 
(RBC).  An intravenous pyelogram (IVP) was normal, and a 
repeat urinalysis was negative.  The diagnosis was changed to 
prostatitis.  In 1956, the Veteran complained of kidney pain 
and mild urinary frequency.  The urinalysis was essentially 
negative except for some WBC and RBC.  There was no 
additional follow-up evaluation or additional clinical 
findings to suggest that the symptoms constituted cancer, or 
which provide a basis for a current diagnosis of a chronic 
renal disorder.  At the Veteran's separation from service in 
1957, clinical evaluation of all major body systems was 
within normal limits.  Urinalysis was negative.  


In April 1997, approximately 40 years after his separation 
from service, the Veteran was admitted to the VA Medical 
Center (VAMC) in San Diego and was found to have developed a 
left kidney mass, with a history of left upper quadrant 
"fullness" over approximately the past five years, 
increasing recently to a palpable mass.  A biopsy revealed 
that the mass was malignant and of unknown origin.  He 
underwent a left radical nephrectomy with tumor resection in 
June 1997.  The remaining medical reports document continued 
treatment for metastatic cancer.  

The Veteran died in May 1998, at the age of 62.  According to 
the death certificate, the immediate cause of his death was 
cardiopulmonary arrest due to metastatic cancer.  An autopsy 
was not performed.  No other conditions were identified as 
leading to the immediate cause of death.  

In support of her claim, the appellant has submitted an 
opinion from the Veteran's treating physician, , J.C., M.D., 
who noted treatment of the Veteran for an unresectable 
terminal metastatic tumor in 1997.  He opined that the tumor 
was highly undifferentiated, raising suspicions of toxic 
exposure.  The doctor noted that, according to history 
provided by the appellant, the Veteran had moved ingredients 
used to make plastic in Korea, and could smell the 
ingredients while moving them.  She reported that the 
Veteran's eyes and nose were often irritated during his 
military service work in Korea.  The physician noted that 
vinyl chloride, used to make plastics, is well known to cause 
cancers, including the rare undifferentiated type which the 
Veteran developed.  He concluded that, given the history as 
reported by the appellant, and since there was no other toxic 
exposure in the Veteran's history, the most likely place of 
exposure was during his military service in Korea.  

In light of the appellant's contentions and the statement 
from the Veteran's former physician, the Board finds that a 
medical opinion, based on full review of the record and 
supported by stated rationale, is needed to fairly resolve 
the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4)(i)(C) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant with specifically tailored 
notice of the information and evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death, as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
In particular provide her with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
Also, advise the appellant that an 
effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such.  See 
generally Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Ask the appellant to provide any 
medical reports, not already of record, 
pertaining to relevant post-service 
treatment dated at least one year prior 
to the Veteran's death or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  This 
evidence should include (but is not 
limited to) records from the private 
physician, Dr. J.C.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform her and request that she submit 
it.  If these records are unavailable, do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  See 38 U.S.C.A. 
§ 5103A(b).

3.  The AMC/RO should arrange for the 
claims folder to be reviewed by a VA 
physician with appropriate expertise to 
render an opinion as to the etiology of 
the Veteran's metastatic cancer.  The 
reviewing physician should note in his or 
her report that a review of the claims 
file was undertaken.

a.  Based on a review of historical 
records and generally accepted medical 
principles, the VA physician should 
provide a medical opinion, with 
adequate rationale, as to whether it 
is at least as likely as not (i.e., to 
a degree of probability of 50 percent 
or more), or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's fatal metastatic 
cancer was etiologically related to 
exposure to dioxin and/or other toxic 
chemicals during service.  (The 
reviewer should comment on the 
significance, if any, of the Veteran's 
symptomatology during service.)

b.  The basis for any conclusions 
reached should be stated in full.  If 
the Veteran's cancer cannot be 
regarded as having been incurred as a 
result of toxic chemical exposure 
while he was in service, the examiner 
should specifically so indicate.  In 
rendering the requested opinion, the 
physician must consider and address 
Dr. J.C.'s statement (received by VA 
in 2007).

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  If any question 
posed cannot be answered without 
resorting to unsupported speculation, 
the reviewer should so state, and 
explain why that is so.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the appellant an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  
Thereafter, the case should be returned 
to the Board, as appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

